                                         Case 3:21-cv-04603-JCS Document 1 Filed 06/15/21 Page 1 of 7



                                  1   MATTHEW J. GAUGER, Bar No. 139785
                                      KERIANNE R. STEELE, Bar No. 250897
                                  2   TIFFANY L. CRAIN, Bar No. 306663
                                      Weinberg, Roger & Rosenfeld
                                  3   A Professional Corporation
                                      431 I Street, Suite 202
                                  4   Sacramento, California 95814
                                      Telephone (916) 443-6600
                                  5   Fax (916) 442-0244
                                      E-Mail: mgauger@unioncounsel.net
                                  6   ksteele@unioncounsel.net
                                      tcrain@unioncounsel.net
                                  7

                                  8   Attorneys for Plaintiffs Katina Davis, Jae Steward and those
                                      similarly situated
                                  9

                                 10

                                 11                               UNITED STATES DISTRICT COURT

                                 12                             NORTHERN DISTRICT OF CALIFORNIA

                                 13

                                 14   KATINA DAVIS, JAE STEWARD, and those                 No.
                                      similarly situated,
                                 15                                                        COMPLAINT FOR WAGES, OVERTIME
                                                                    Plaintiffs,            COMPENSATION AND LIQUIDATED
                                 16                                                        DAMAGES UNDER THE FAIR LABOR
                                                                                           STANDARDS ACT BY INDIVIDUALS
                                 17          v.                                            AND ON BEHALF OF OTHER PERSONS
                                                                                           SIMILARLY SITUATED
                                 18   COUNTY OF NAPA,
                                                                                           [Pursuant to 29 U.S.C. Section 201, et seq.,
                                 19                                 Defendant.             and 28 U.S.C. Section 2201]

                                 20
                                                                                           Demand for Jury Trial
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28      COMPLAINT FOR WAGES, OVERTIME COMPENSATION AND LIQUIDATED DAMAGES UNDER
WEINBERG, ROGER &
   ROSENFELD
                                         THE FAIR LABOR STANDARDS ACT BY INDIVIDUALS AND ON BEHALF OF OTHER PERSONS
 A Professional Corporation
     431 I Street, Suite 202
                                         SIMILARLY SITUATED
  Sacramento, California 95814
        (916) 443-6600
                                         Case No.
                                         Case 3:21-cv-04603-JCS Document 1 Filed 06/15/21 Page 2 of 7



                                  1                                       I.     INTRODUCTION

                                  2          1.      The above-named Plaintiffs (“Plaintiffs”) are correctional officers employed by the

                                  3   County of Napa “(Defendant” or “County”). Plaintiffs bring this action on behalf of themselves

                                  4   and other similarly situated employees to recover wrongfully withheld overtime compensation, as

                                  5   well as liquidated damages, attorneys’ fees and costs pursuant to the provisions of Sections 7 and

                                  6   16(b) of the Fair Labor Standards Act of 1938, as amended (29. U.S.C. Sections 207 and 216(b))

                                  7   (“FLSA”) or “Act”).

                                  8          2.      Plaintiffs and those similarly situated are members of Service Employees

                                  9   International Union, Local 1021 ("SEIU Local 1021" or "Union"). SEIU Local 1021 is the

                                 10   exclusive bargaining representative of Plaintiffs pursuant to California's Meyers-Milias-Brown

                                 11   Act, Cal. Gov't Code section 3500, et seq. SEIU Local 1021 and Defendant are parties to a

                                 12   Memorandum of Understanding (“MOU”) which governs the terms and conditions of

                                 13   employment for correctional officers.

                                 14          3.      Defendant has failed to compensate correctional officers working in the County

                                 15   jail system for all time worked. Defendant has acknowledged to the Union that the jails are

                                 16   understaffed. Rather than increasing hiring and reducing attrition, the County requires that

                                 17   Plaintiffs and similarly situated correctional officers regularly work substantial amounts of

                                 18   overtime in order to mitigate the impact of the staffing shortage and continue to provide for the

                                 19   safety of the public.

                                 20          4.      Correctional Officers are non-exempt under the FLSA and thus are entitled to

                                 21   overtime pay under the Act. 29 CFR §541.3(b)(1). Under Section 7(k) of the Act, 29 U.S.C.

                                 22   207(k), corrections employers and Unions can agree on a work period that is longer and has a

                                 23   different trigger for when overtime is required.

                                 24          5.      The MOU between the Union and the County states the following with regard to

                                 25   correctional officers’ workdays:

                                 26                  Then normal workday for Correctional Officer I/II, Correctional
                                                     Corporal, and Juvenile Hall Counsel I/II shall be twelve (12)
                                 27                  consecutive hours of work in a consecutive twenty-four (24) hour
                                                     period except that in a fourteen (14) day consecutive period one
                                 28                                                      1
WEINBERG, ROGER &
   ROSENFELD
                                         COMPLAINT FOR WAGES, OVERTIME COMPENSATION AND LIQUIDATED DAMAGES UNDER
 A Professional Corporation              THE FAIR LABOR STANDARDS ACT BY INDIVIDUALS AND ON BEHALF OF OTHER PERSONS
     431 I Street, Suite 202
  Sacramento, California 95814
        (916) 443-6600
                                         SIMILARLY SITUATED
                                         Case No.
                                         Case 3:21-cv-04603-JCS Document 1 Filed 06/15/21 Page 3 of 7



                                  1                  workday shall be eight (8) consecutive hours of work. If County
                                                     determines the twelve (12) hour day is no in its best interest, the
                                  2                  Union shall be notified in writing of a pending change. Unless
                                                     some other alternative plan is mutually agreed to, County shall
                                  3                  revert to Article 61.2(b) or utilize Article 61.7.
                                                     Article 61.2(d).
                                  4
                                             6.      Correctional officers are assigned shifts of 6:00 a.m. – 6:00 p.m., or 6:00 p.m. to
                                  5
                                      6:00 a.m. on their 12-hour days and on their 8-hour days. However, officers must arrive as early
                                  6
                                      as 5:30 a.m. or 5:30 p.m. prior to their assigned shift to perform a variety of duties in advance.
                                  7
                                      These duties include checking retrieving key box keys, getting post keys, retrieving the radio,
                                  8
                                      performing a “pass on” with the off-going officer, and retrieving items for the inmates such as
                                  9
                                      meals and laundry. The Union’s stewards surveyed officers regarding the time it takes them to
                                 10
                                      perform these duties, and it ranges, based on post and individual, between about 20-35 minutes.
                                 11
                                      Regardless of post, officers have regular need to arrive early for their shift to perform these tasks,
                                 12
                                      or they are not able to report to their posts at 6:00 a.m./6:00 p.m. The County has not
                                 13
                                      compensated officers at all for this time. Officers are therefore owed overtime for hours worked
                                 14
                                      in excess of straight time hours per work period.
                                 15
                                             7.      Depending on the location of their post, correctional officers performed between
                                 16
                                      10 and 30 minutes of uncompensated work per shift.
                                 17
                                             8.      The County violated the Act when it did not pay overtime for hours worked after
                                 18
                                      the 7(k) straight time work period. This means that the County violated Section 7(a) and (k) of
                                 19
                                      the Act for work periods where this unpaid work brings correctional officers above the straight
                                 20
                                      time hours in the work period.
                                 21
                                             9.      Specifically, since January 2017, Plaintiffs and similarly situated correctional
                                 22
                                      officers regularly completed more than the straight time hours of work per work period without
                                 23
                                      receiving compensation for all their labor at a rate of not less than one-and-one-half times their
                                 24
                                      regular rate of pay. Plaintiffs bring this action to prevent Defendant from paying Plaintiffs less
                                 25
                                      than one-and-one-half times the FLSA "regular rate" for hours worked over the straight time
                                 26
                                      hours in a work period. (29 U.S.C. § 207, 29 C.F.R. 785.19, 778.108, 778.208.)
                                 27
                                             10.     Accordingly, Plaintiffs seek compensatory damages as well as liquidated damages
                                 28                                                       2
WEINBERG, ROGER &
   ROSENFELD
                                         COMPLAINT FOR WAGES, OVERTIME COMPENSATION AND LIQUIDATED DAMAGES UNDER
 A Professional Corporation              THE FAIR LABOR STANDARDS ACT BY INDIVIDUALS AND ON BEHALF OF OTHER PERSONS
     431 I Street, Suite 202
  Sacramento, California 95814
        (916) 443-6600
                                         SIMILARLY SITUATED
                                         Case No.
                                         Case 3:21-cv-04603-JCS Document 1 Filed 06/15/21 Page 4 of 7



                                  1   pursuant to section 7 of the Act in an amount equal to said compensatory damages, as authorized

                                  2   by section 16(b) of the FLSA (29 U.S.C. § 216(b)).

                                  3          11.     Finally, Plaintiffs also bring this action to prevent Defendant from attempting to

                                  4   improperly classify Plaintiffs as exempt professionals under section 13(a) of the FLSA (29 U.S.C.

                                  5   Section 213(a)).

                                  6                                        II.         JURY DEMAND
                                  7          12.     Plaintiffs demand a jury trial.

                                  8                                III.    JURISDICTION AND VENUE
                                  9          13.     This Court has jurisdiction over this action pursuant to sections 3, 7 and 16(b) of

                                 10   the FLSA and through the provisions of 28 U.S.C. section 1337, relating to "any civil action or

                                 11   proceeding arising under any Act of Congress regulating commerce."

                                 12          14.     Venue properly lies within this district pursuant to 28 U.S.C. Section 1391(b), as a

                                 13   substantial part of the events or omissions giving rise to the claim occurred within this district,

                                 14   and Defendant is domiciled and conducts the primary portion of its business within this district.

                                 15                                              IV.     PARTIES
                                 16          15.     The named Plaintiffs are employed by the County of Napa. The additional persons

                                 17   who may become opt-in Plaintiffs in this action are similarly situated in that they are currently, or

                                 18   have during the last three (3) years, been employed by the County of Napa during a work period

                                 19   in which they performed more than the straight time hours of work in a work period without

                                 20   being compensated by Defendant at a rate of not less than one-and-one-half times their respective

                                 21   regular rates for all the time worked.

                                 22          16.     Defendant County of Napa is the employer of Plaintiffs. Defendant is a political

                                 23   entity created pursuant to the laws of the State of California and an employer within the meaning

                                 24   of section 3(d) of the FLSA (29 U.S.C. § 203(d)) as well as a public agency within the meaning

                                 25   of section 3(x) of the FLSA (29 U.S.C. § 203(x)).

                                 26          17.     At all relevant times herein, Defendant has been an enterprise engaged in

                                 27   commerce or in the production of goods for commerce within the meaning of sections 3(r) and (s)

                                 28                                                       3
WEINBERG, ROGER &
   ROSENFELD
                                         COMPLAINT FOR WAGES, OVERTIME COMPENSATION AND LIQUIDATED DAMAGES UNDER
 A Professional Corporation              THE FAIR LABOR STANDARDS ACT BY INDIVIDUALS AND ON BEHALF OF OTHER PERSONS
     431 I Street, Suite 202
  Sacramento, California 95814
        (916) 443-6600
                                         SIMILARLY SITUATED
                                         Case No.
                                         Case 3:21-cv-04603-JCS Document 1 Filed 06/15/21 Page 5 of 7



                                  1   of the FLSA (29 U.S.C. §§ 203(r)(s)).

                                  2          18.     At all relevant times herein, Defendant has assigned individual Plaintiffs and

                                  3   others similarly situated to perform work recording work time at the beginning of their assigned

                                  4   shift and at the end of their assigned shift without recording the work performed for the benefit of

                                  5   the employer prior to and after the assigned shift time.

                                  6          19.     Thus, this action is brought by Plaintiffs for and on behalf of themselves,

                                  7   individually, and those similarly situated correctional officers, pursuant to section 16(b) of the

                                  8   FLSA (29 U.S.C. § 216(b)). Each Plaintiff has consented in writing to become a party to this

                                  9   action, and such Consents are herein filed with the Court as “Exhibit A”. As additional persons

                                 10   consent in writing to become Plaintiffs in this action, such additional Consents will be filed with

                                 11   this Court.

                                 12          20.     As a result of Defendant's foregoing violations of section 7 of the FLSA and the

                                 13   applicable regulations of the United States Department of Labor ("DOL"), there is now a sum due

                                 14   and owing in an amount that has not yet been determined by Plaintiffs. The employment and

                                 15   work records for each Plaintiff and potential opt-in Plaintiffs are in the exclusive possession,

                                 16   custody and control of Defendant, and Plaintiffs are thus unable to state at this time the exact

                                 17   amounts owing to each of them. Defendant is under a duty imposed by section 11(c) of the FLSA

                                 18   (29 U.S.C. § 211(c)) and the regulations of the DOL to maintain and preserve payroll and other

                                 19   employment records, hard and electronic copies with respect to Plaintiffs and other employees

                                 20   similarly situated from which the amounts of Defendant's liability can be ascertained.

                                 21          21.     Moreover, Defendant knew or should have known the requirements of the

                                 22   maximum hours’ provisions of the FLSA. Plaintiffs are members of SEIU Local 1021. Plaintiffs,

                                 23   through members elected to the Union’s bargaining team and through other Union

                                 24   representatives, have notified Defendant of this failure to comply with the FLSA on numerous

                                 25   occasions within the FLSA statutory period. Defendant failed to take appropriate action.

                                 26   Defendant's failure to investigate and comply with the requirements of the FLSA thus refutes any

                                 27   claim that Defendant's violations of the FLSA may have resulted from a good-faith mistake.

                                 28                                                      4
WEINBERG, ROGER &
   ROSENFELD
                                         COMPLAINT FOR WAGES, OVERTIME COMPENSATION AND LIQUIDATED DAMAGES UNDER
 A Professional Corporation              THE FAIR LABOR STANDARDS ACT BY INDIVIDUALS AND ON BEHALF OF OTHER PERSONS
     431 I Street, Suite 202
  Sacramento, California 95814
        (916) 443-6600
                                         SIMILARLY SITUATED
                                         Case No.
                                         Case 3:21-cv-04603-JCS Document 1 Filed 06/15/21 Page 6 of 7



                                  1   Plaintiffs are therefore entitled to liquidated damages pursuant to Section 16(b) of the FLSA.

                                  2          22.     Defendant's failure to conduct an adequate investigation, Defendant's failure to

                                  3   follow the results of the limited inquiry Defendant made, and Defendant's volitional

                                  4   determination to continue to violate the FLSA support a finding of willfulness and an extension of

                                  5   the applicable statute of limitations pursuant to 29 U.S.C. Section 255(a).

                                  6          23.     Thus, in addition to compensatory damages, attorneys' fees, and costs, Plaintiffs

                                  7   are entitled to liquidated damages and an extension of the statute of limitations to three years due

                                  8   to Defendant's demonstration of willfulness and bad faith though its years-long effort to deprive

                                  9   Plaintiffs of their due overtime compensation in violation of section 7 of the FLSA.

                                 10             V.       FIRST CAUSE OF ACTION — FAILURE TO PAY OVERTIME
                                 11          24.     Plaintiffs refer to the allegations set forth in paragraphs 1 through 23 above, and

                                 12   hereby incorporate the same as though fully set forth herein at length.

                                 13          25.     This is an action to recover back wages and liquidated damages for Defendant's

                                 14   past and continuing serial violations of section 7 of the FLSA stemming from its failure to fully

                                 15   compensate Plaintiffs and an undetermined number of similarly situated correctional officers at a

                                 16   rate of not less than one-and-one-half their regular rate when performing more than the straight

                                 17   time hours of work in that work period, as required by section 7(a) and (k) of the Act (29 U.S.C. §

                                 18   207(a) and (k)).

                                 19          26.     During the three (3) years prior to the filing of this action and the Consents herein,

                                 20   and continuing to the present time, Defendant suffered or permitted Plaintiffs to work in excess of

                                 21   the straight time hours per work period, without compensating Plaintiffs at time-and-one-half

                                 22   their regular rate for all time worked beyond the straight time hours in a work period, pursuant to

                                 23   Section 7(a) and 7(k) of the Act, respectively (29 U.S.C. § 207(a) and (k)).

                                 24          27.     Defendant's failure and refusal to properly compensate Plaintiffs pursuant to

                                 25   Section 7(a) and (k) of the FLSA is contrary to the provisions of Section 7 of the Act (29 U.S.C. §

                                 26   207). Through these actions, Defendant willfully and in bad faith failed and refused to pay

                                 27   Plaintiffs time-and-one-half their regular rate of pay for all hours worked in excess of the straight

                                 28                                                     5
WEINBERG, ROGER &
   ROSENFELD
                                         COMPLAINT FOR WAGES, OVERTIME COMPENSATION AND LIQUIDATED DAMAGES UNDER
 A Professional Corporation              THE FAIR LABOR STANDARDS ACT BY INDIVIDUALS AND ON BEHALF OF OTHER PERSONS
     431 I Street, Suite 202
  Sacramento, California 95814
        (916) 443-6600
                                         SIMILARLY SITUATED
                                         Case No.
                                         Case 3:21-cv-04603-JCS Document 1 Filed 06/15/21 Page 7 of 7



                                  1   time hours in a work period, in violation of the provisions of Section 7 of the FLSA (29 U.S.C. §

                                  2   207(a) and (k)).

                                  3           28.      As a result of the foregoing violations of Section 7 of the FLSA, Plaintiffs are

                                  4   entitled to compensatory and liquidated damages, attorneys' fees and costs, and an extension of

                                  5   the statute of limitations from two (2) to three (3) years due to the willfulness and bad faith of

                                  6   Defendant in failing to properly compensate Plaintiffs in compliance with the basic tenets of the

                                  7   FLSA.

                                  8                                     VI.     PRAYER FOR RELIEF
                                  9           WHEREFORE, Plaintiffs, on their own behalf and on behalf of others similarly situated,

                                 10   pray that this Court:

                                 11           1.       Order a complete and accurate accounting of all back pay compensation due and

                                 12   owing to which Plaintiffs are entitled;

                                 13           2.       Award Plaintiffs and all others who have suffered losses by virtue of Defendant’s

                                 14   unlawful conduct such monetary damages in the form of back pay compensation for unpaid

                                 15   overtime as set forth above, liquidated damages equal to Plaintiffs’ unpaid overtime

                                 16   compensation and interest thereof, for the statutory period of three (3) years sufficient to restore

                                 17   Plaintiffs to the position in which they would be but for Defendant’s serial, ongoing and willful

                                 18   unlawful conduct;

                                 19           3.       Award Plaintiffs their reasonable attorneys’ fees, to be paid by Defendant, and the

                                 20   costs and disbursements of this action; and

                                 21           4.       Grant such other and further relief as the Court may deem just and proper.

                                 22   Dated: June 15, 2021                             WEINBERG, ROGER & ROSENFELD
                                                                                       A Professional Corporation
                                 23

                                 24
                                                                                By:           MATTHEW J. GAUGER
                                 25                                                           TIFFANY L. CRAIN
                                 26                                                    Attorneys for Plaintiffs Katina Davis, Jae Steward
                                                                                       and those similarly situated
                                 27   147771\1179592

                                 28                                                       6
WEINBERG, ROGER &
   ROSENFELD
                                         COMPLAINT FOR WAGES, OVERTIME COMPENSATION AND LIQUIDATED DAMAGES UNDER
 A Professional Corporation              THE FAIR LABOR STANDARDS ACT BY INDIVIDUALS AND ON BEHALF OF OTHER PERSONS
     431 I Street, Suite 202
  Sacramento, California 95814
        (916) 443-6600
                                         SIMILARLY SITUATED
                                         Case No.
